Citation Nr: 0633106	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus in the 
left ear.

3.  Entitlement to service connection for impaired balance, 
pain and sensitivity as residuals of a perforated left 
tympanic membrane.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1969, and from September 1970 to August 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  The veteran testified at a Board hearing in 
June 2004.  In October 2004, the Board remanded the case for 
further evidentiary development on the issue of service 
connection for left ear disability. 

The veteran has been advancing his claim for left ear 
disability, but during the development of the medical 
evidence it appears that the veteran may suffer from several 
left ear disorders.  The Board has therefore listed separate 
issues on appeal in an attempt to clarify the actual 
disorders at issue.  

The issue of service connection for impaired balance, pain 
and sensitivity as residuals of a perforated tympanic 
membrane of the left ear is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.




FINDINGS OF FACT

1.  The veteran's current left ear hearing loss disability 
was not manifested during his active duty service or for many 
years thereafter, nor is the left ear hearing loss disability 
otherwise related to service, to include any injury during 
service.  

2.  The veteran's current tinnitus was manifested during his 
active duty service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
January 2002, March 2003, and December 2004.  Those notices 
informed the veteran of the type of information and evidence 
that was needed to substantiate claims for service 
connection.  The notices did not inform the veteran of the 
type of evidence necessary to establish a disability rating 
or an effective date for the disabilities on appeal.  Despite 
the inadequacy of the VCAA notices as to the elements of 
establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Since the Board herein denies service connection for left ear 
hearing loss, the RO will not be assigning ratings or 
effective dates for those disabilities, so there is no 
possibility of prejudice due to inadequate notice regarding 
ratings or effective dates for those disabilities.  The Board 
herein grants service connection for left ear tinnitus.  It 
is anticipated that the RO will provide notice regarding a 
rating and an effective date when the RO effectuates that 
grant of service connection.

With regard to the two issued being decided on the merits in 
this decision, VA has conducted all appropriate development 
of relevant evidence, and has secured all available pertinent 
evidence.  VA examinations with opinions have been conducted.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of his 
claims.

Legal Criteria

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  VA's Under Secretary for Health held in an 
October 4, 1995, memorandum opinion that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

Factual Background

The veteran reports that he sustained an injury of his left 
ear during service.  He states that, in March 1971, he was 
attacked by men who sought to rob him, and he was hit in the 
left ear and left side of the head with a brick.  He 
indicates that he got away from the attackers and returned to 
his barracks, and found blood on his pillow the next morning.  
He states that he went to sick call, and that a medic 
examined him and told him that he had a broken eardrum.  He 
indicates that he did not have further treatment related to 
that incident beyond the single visit to the medic.  The 
veteran contends that he currently has problems with his left 
ear that began during service and have continued since 
service.  The problems he reports include hearing loss in his 
left ear, tinnitus in the left ear, impairment of balance, 
and pain and sensitivity to water and wind in the left ear.

Service medical records from the veteran's first period of 
active service, in 1968 and 1969, show no complaints or 
problems involving either ear.  The report of a September 
1970 examination of the veteran for entry into his second 
period of service shows no ear disorder.  Outpatient 
treatment notes from the veteran's second period of service, 
from 1970 to 1973, do not contain any reports of injury to 
the left ear or the head.  There are records of other 
treatment for left ear symptoms.  In April 1972, the veteran 
reported an earache, with a history of a punctured eardrum.  
The initial examiner noted an apparent puncture.  A medical 
officer found no perforation of the left eardrum, but noted 
fluid behind the eardrum.  The medical officer's impression 
was otitis media.

In July 1972, the veteran was seen with headache, sore 
throat, and earache.  His left eardrum was cloudy, without 
light reflex.  The examiner's impression was otitis media.  
On ear, nose, and throat (ENT) consultation, the examiner 
found acute tonsillitis.  The veteran was seen again for a 
left earache in August 1972, and the impression was external 
otitis.  Treatment notes from October 1972 reflect the 
veteran's report of chest congestion, cold symptoms, and 
earache for a year.

In July 1973, the veteran reported ringing in his left ear at 
night, and a feeling of fullness in the left ear all of the 
time.  The examiner described the appearance of the veteran's 
right eardrum as normal, and the left as shaggy along the 
inferior portion, with very irregular light reflex.  In a 
service separation examination performed later in July 1973, 
"normal" was checked for every area, including the ears, 
but there was a notation of a "l[eft] ear problem to be 
taken of at ENT."  Audiometric testing showed auditory 
thresholds of 0 decibels, bilaterally, at the tested 
frequencies of 500, 1000, 2000, and 4000 Hertz.

In September 1973, the veteran filed a claim for service 
connection for left ear disorder treated in service in March 
1971.  In February 1974, the RO informed the veteran that his 
claim was denied because he had failed to report for a 
scheduled VA medical examination.

The veteran next filed a claim for service connection for 
left ear disability in December 2001.  He stated that in 1971 
he had sustained trauma to the left ear and left side of the 
head, and rupture of the left eardrum.  In February 2002, he 
wrote that he had constant pain in his left ear that was 
worse in the winter.

VA outpatient treatment notes from December 2001 reflect the 
veteran's report of past left ear injury with a ruptured 
eardrum.  He stated that he felt air escaping from his left 
ear when he coughed.  He reported pain in his left ear and 
the left side of his head.  On VA ENT consultation in March 
2002, both eardrums appeared within normal limits.  In April 
2002, a VA audiologist indicated that testing had shown that 
the veteran had a bilateral sensorineural hearing loss.  The 
specific test results were not reported.

In November 2002, VA referred the veteran for evaluation by a 
private ENT specialist.  The veteran reported that 31 years 
earlier, he had been hit on the left side of the head with a 
brick, and had been told he had a ruptured eardrum.  He 
related having chronic ringing in his left ear since that 
injury.  He reported having diminished hearing in his left 
ear.  He related left earache, and left ear pain when water 
got in that ear.  He reported occasional intermittent 
drainage from that ear.  He indicated that he could hear air 
coming out of his left ear when he blew his nose.  The 
veteran also reported a ten year history of intermittent 
episodes of dizziness, with sensations of imbalance and 
spinning.

In both ears, the veteran had almost exquisite pain during 
manipulation of the ear canal with examination with an 
otoscope.  The examiner noted a very small patch of 
tympanosclerosis on the left eardrum.  The examiner did not 
observe any evidence of perforation of the eardrum.  The 
examiner indicated that it was possible that any past 
perforation had healed.  On audiometric testing, in the left 
ear, the auditory thresholds for the frequencies 500, 1000, 
2000, 3000, 4000 Hertz ranged from 10 to 20 decibels.  The 
speech recognition score for the left ear was 100 percent.  
The examiner stated that the dizziness that the veteran had 
described did not appear entirely consistent with an otologic 
etiology.  The examiner recommended neurologic study of the 
origin of the dizziness.  The examiner summarized service 
treatment notes from 1972 that mentioned the ears, but did 
not mention the 1973 record that includes a complaints of 
tinnitus.  The examiner expressed the opinion that the 
veteran's current disability was not related to his left ear 
problems in service.

In a December 2002 rating decision, the RO denied service 
connection for a left ear condition.  In February 2003, the 
veteran indicated that he was appealing for service 
connection for a left ear disorder, including tinnitus.  In a 
January 2004 rating decision, the RO denied service 
connection for tinnitus.

VA outpatient treatment notes from February 2004 reflect the 
veteran's reports of tinnitus and sensitivity to water and 
air in his left ear.  He indicated that his left ear hurt, 
and had diminished hearing.  He stated that, when he blew his 
nose, air came out of his left ear.  He related the history 
of being hit in the head with a brick while being robbed 
during service.  A physician wrote that in his opinion, the 
injury the veteran sustained in service was possibly related 
to his chronic ear troubles, including tinnitus and ear 
sensitivity.  An audiologist found that the veteran had mild 
sensorineural hearing loss in his left ear.  In a May 2004 VA 
ENT consultation, the treating physician indicated that the 
veteran had hearing loss from trauma during service.

In June 2004, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  The veteran described being 
hit with a brick during a robbery during service, finding 
blood on his pillow the next day, and being told by a medic 
that he had a broken eardrum.  He indicated that presently 
had ringing in his ear, which was worse at night.  He stated 
that his left ear ached, that he could not stand having cold 
air in that ear, that he could not blow his nose if he got 
water in that ear, and that he was sometimes off balance.  He 
indicated that he had hearing loss in his left ear.

The veteran had VA audiological and ENT examinations in May 
2006.  He reported having had left ear tinnitus since being 
hit in the head with a brick in 1971.  He related having had 
ear pain and infections during and since service.  He 
reported a five to six year history of problems with balance.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
10
LEFT
15
25
25
15
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examining audiologist noted that, in the left ear, there 
was poor agreement between the speech reception threshold 
(SRT) and the pure tone average (PTA).  The bone conduction 
thresholds were poorer than the air conduction thresholds, 
and the audiologist indicated that this response pattern was 
associated with functional overlay.  The examiner noted 
normal hearing levels on testing in 2002.  The audiologist 
expressed the opinion that any hearing loss in the left ear 
was not related to any trauma suffered in service.

On ENT examination, the veteran reported that his balance 
problems had been present for about ten years.  The ENT 
examiner noted a small white thickened area on the right 
eardrum, and an air sound with valsalva from the left 
eardrum.  The examiner noted that the veteran had imbalance, 
and that when standing on one foot, he almost fell over.  The 
veteran used a cane to walk, and appeared unsteady.  The 
examiner found that the left eardrum had a perforation that 
was not visible, but through which air could be heard 
escaping with valsalva.  The examiner expressed the opinion 
that it was unlikely that the imbalance over the preceding 
ten years was due to head injury during service more than 
thirty years earlier.  The examiner stated that it was not 
likely that the mild left ear hearing loss was due to trauma 
during service, as hearing was tested as normal at separation 
from service and in 2002.



Analysis

The veteran had a left ear hearing loss on VA examination in 
2006, but did not have hearing loss for VA disability 
purposes on separation from service or on testing in 2002.  
The 2004 consultation note of hearing loss from trauma during 
service did not provide any explanation.  The VA practitioner 
who, in 2006, expressed an opinion against a connection 
between current hearing loss and service, reviewed the 
history and provided rationale for the conclusion.  The Board 
finds that the preponderance of the evidence is against 
service connection for left ear hearing loss.  This 
disability was not manifested during service or within one 
year of discharge.  In fact, it was not demonstrated by 
competent evidence for many years after discharge from 
service.  The 2006 medical opinion against a finding of a 
relationship to service is persuasive and is supported by the 
other competent of evidence of record which shows no hearing 
loss during service (or decrease in left ear hearing acuity) 
or for many years thereafter.  

With regard to the tinnitus claim, however, the Board finds 
that resolving the benefit of the doubt in the veteran's 
favor, service connection is warranted.  38 U.S.C.A. 
§ 5107(b).  During service, in 1973, the veteran reported 
that he had ringing in his left ear.  He reports ongoing 
tinnitus since service, and VA examination has reported 
tinnitus.  One physician has suggested a link between current 
tinnitus and injury in service, and no practitioner has 
provided any contradictory opinion.  The Board finds that the 
record supports service connection for tinnitus.  


ORDER

Entitlement to service connection for left ear hearing loss 
is not warranted.  To this extent, the appeal is denied.

Entitlement to service connection for tinnitus is warranted.  
To this extent, the appeal is granted.  


REMAND

The medical evidence suggests that the veteran may have a 
left tympanic membrane perforation which cannot be seen on 
examination, but which is evidenced by the sound of air 
escaping through the perforation.  In this regard, the Board 
points to the report of the May 2006 ENT examination.  This 
possible finding may be significant in that the veteran's 
service medical records do include a reference to a history 
of a perforated left tympanic membrane.  The Board is not 
competent to render opinions on matters of medical diagnosis 
or causation, and additional development should be 
accomplished to clarify this matter since the veteran's 
complaints of imbalance, pain and sensitivity might well be 
related to a perforated tympanic membrane if the veteran in 
fact suffers from such a perforation.  

Accordingly, the issue of service connection for impaired 
balance, pain and sensitivity as residuals of a perforated 
left tympanic membrane is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
left ear examination by an appropriate 
specialist to ascertain whether the 
veteran has imbalance, pain and 
sensitivity related to any past or 
current perforated left tympanic 
membrane.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be conducted.  After 
reviewing the claims file and examining 
the veteran, the examiner should respond 
to the following:

    a)  Does the veteran currently have a 
perforated left tympanic membrane, or is 
there evidence of a past perforated left 
tympanic membrane?  

     b)  If there is either a current or 
a past perforated left tympanic membrane, 
is it at least as likely as not (a 50% or 
higher degree of probability) causally 
related to the veteran's service?

     c)  If there is either a current or 
a past perforated left tympanic membrane, 
does the veteran suffer from disability 
manifested by imbalance, pain and 
sensitivity as a result?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for impaired balance, pain and 
sensitivity as residuals of a perforated 
left tympanic membrane.  Unless the 
benefit sought is granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


